Citation Nr: 0424282	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-16 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bilateral tinnitus, currently evaluated as 
ten (10) percent disabling.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral sensorineural hearing loss. 

3.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as fifty (50) percent disabling.

4.  Entitlement to an increased disability evaluation for 
service-connected traumatic arthritis of the feet, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.  He served a portion of his active duty in the 
Republic of Vietnam, in 1971.    

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.

In lieu of filing a VA Form 9 (appeal to the Board), the 
veteran submitted VA Form 21-4138, which was accepted by the 
RO for the purposes of perfection of appeal.  The veteran did 
not indicate therein whether he desires a personal hearing 
before a Veterans Law Judge of the Board.  Accordingly, the 
RO sent the veteran a letter in April 2003, enclosing a VA 
Form 9, and asking him to indicate thereon within 30 days 
whether he desires a hearing.  There is nothing in the record 
to indicate that the veteran did not receive this notice, and 
there is no evidence of a response from the veteran.  
Accordingly, the Board finds that the veteran effectively has 
waived his right to a hearing.    

The decision below addresses only the merits of the bilateral 
tinnitus claim.  The issues of bilateral sensorineural 
hearing loss, PTSD, and arthritis of the feet are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Service connection is in effect for bilateral tinnitus, with 
a maximum schedular evaluation of 10 percent, under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).
CONCLUSION OF LAW

The veteran is not entitled to an increased disability 
evaluation in excess of 10 percent for bilateral tinnitus, as 
a matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-
03, 69 Fed Reg. 25,178 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In May 2003, the RO 
sent the veteran a letter explaining the veteran's and VA's 
respective responsibilities in claim development, what 
evidence must be submitted to show entitlement to the 
benefits claimed, what specific additional evidence is 
needed, and what the RO would continue to do to assist in 
claim development.  Given that an increased rating claim 
essentially requires medical evidence of worsened disability 
and because substantial evidentiary development already had 
taken place between the filing of the claim in December 1998 
and May 2003, when the VCAA letter was sent, the letter asked 
the veteran to "tell [the RO] about any additional 
information or evidence" for which he wanted the RO's help 
in obtaining, or provide the evidence or information himself.  
Further, through the Statement of the Case (SOC) and three 
Supplemental SOCs (SSOCs), the veteran had ample notice of 
applicable evaluation criteria, what evidence and information 
are needed to establish entitlement to the benefits claimed, 
and what evidence was considered in evaluating the claim.  
Moreover, the December 2002 SSOC (sent to the veteran in 
January 2003) set forth VA regulations specific to the duty 
to assist (38 C.F.R. § 3.159).  Neither the veteran nor his 
representative has argued that there is a VCAA notice defect 
in this case.  

The Board notes that the May 2003 letter was sent well after 
the rating decision from which this appeal arises was issued 
(in July 1999).  At most, this is a technical defect that 
posed no prejudice to the veteran.  First, VCAA was enacted 
well after the rating decision from which this appeal arose.  
Here, a pre-AOJ-adjudication VCAA notice was simply not 
possible, as the law was not even in existence when the AOJ 
decision was issued.  This case is therefore distinguishable 
from one in which the AOJ decision being appealed was issued 
after the enactment of VCAA and VCAA notice was sent after 
such a decision.  In this connection, it is noted that the 
Pelegrini Court explicitly stated in its June 24, 2004 
decision that, notwithstanding the requirement that a valid 
VCAA notice be provided before the AOJ decision, "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets the Court's Pelegrini 
decision and discussion therein to mean that the intent and 
purpose of the law are to provide a valid VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case, but that a case-by-case evaluation may be 
necessary in cases where, as here, the VCAA did not even 
exist until after the AOJ decision on appeal was issued.  
After the law was enacted during the appeal period, the 
veteran was given adequate notice thereof.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records, 
and associated them with the claims folder.  The veteran was 
given appropriate VA C&P examinations.  The veteran was given 
an opportunity to personally testify in connection with this 
appeal, but apparently declined to exercise this right.  No 
additional evidence was submitted after issuance of the most 
recent (July 2003) SSOC.  In fact, in late July 2003, after 
the issuance of this SSOC, the veteran wrote the RO stating 
that he has no additional evidence to submit and that he 
desires immediate appellate review.  Nothing in the record 
indicates that the veteran identified any relevant records 
for which he wanted the VA's assistance in obtaining that are 
not presently included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Bilateral Tinnitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1 (2003).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2003).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for an increased rating for a disability for which 
service connection was established years before, as is the 
case here, the primary concern is normally the current level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003), recurrent tinnitus warrants a 10 percent rating.  
Ten percent is the only schedular rating available for 
tinnitus under Diagnostic Code 6260, and it is the rating 
assigned for bilateral tinnitus in the instant case.  

In a May 2003 precedent opinion, the VA General Counsel 
determined that the current Diagnostic Code 6260, as well as 
Diagnostic Code 6260 in effect prior to a 1999 amendment, 
authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and concluded that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other Diagnostic 
Code.  VAOPGCPREC 2-03, 69 Fed Reg. 25,178 (2004).  Further, 
effective June 13, 2003, VA amended Diagnostic Code 6260 with 
a note stating that only a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears or in the head.  See 68 Fed. 
Reg. 25,822, 25,823 (2003).  This change is reflected in 
current 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), Note 
(2).  

Essentially, the veteran, through his representative, argues 
that two separate disability evaluations (one for each ear) 
are warranted for tinnitus.  As 10 percent is the only 
schedular rating available under current Diagnostic Code 
6260, the only way to obtain additional disability 
compensation for bilateral tinnitus under this Diagnostic 
Code would be through a determination that tinnitus in each 
ear constitutes a separate disability so as to warrant two 10 
percent ratings.  He cites 38 C.F.R. § 4.25 (2003) (separate 
disabilities arising from a single disease entity are to be 
rated separately), among other legal authority, to support 
this position.  He further maintains that, as the veteran's 
claim had been pending before the issuance of VAOPGCPREC 2-03 
and the June 2003 amendment of Diagnostic Code 6260 to permit 
only a single evaluation for tinnitus, the application of the 
amendment and VAOPGCPREC 2-03 to this case would amount to 
impermissible retroactive application.  

The law is clear that a maximum 10 percent rating is to be 
assigned for recurrent tinnitus, whether perceived as 
unilateral or bilateral.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003); Cromley v. Brown, 7 Vet. App. 376, at 378 
(1995) (10 percent is the highest level possible under the 
regulations for tinnitus).  See also Smith v. Brown, 7 Vet. 
App. 255, at 259 (1994) (there is no statutory, regulatory, 
or case authority which requires the Board to make a 
determination of 10 percent for tinnitus for each ear for a 
total of 20 percent).  Furthermore, the VA General Counsel's 
holding in its May 2003 opinion precludes separate 
evaluations for each ear affected by tinnitus.  Precedent 
opinions of the VA General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Thus, as the veteran's tinnitus has been assigned the maximum 
schedular evaluation available under Diagnostic Code 6260 and 
separate ratings for each ear are not permissible thereunder, 
an evaluation in excess of 10 percent could be warranted 
under the Rating Schedule if the Board finds other, more 
favorable and applicable Diagnostic Codes.  The Board is 
unable to find any alternative Diagnostic Code under which 
the veteran's tinnitus evaluation might be increased.  
Diagnostic Code 6260 refers to the possibility that an 
evaluation for tinnitus could be combined with separate 
evaluations not only for impaired hearing (under Diagnostic 
Code 6100), as has been done in this case, but also for 
chronic suppurative otitis media, mastoiditis, and/or 
cholesteatoma (under Diagnostic Code 6200) or peripheral 
vestibular disorders (under Diagnostic Code 6204), except 
where tinnitus itself supports an evaluation under one of 
those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6260, Note (1) (2003).  Here, however, the veteran has not 
been diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder, or any other ear disease 
covered in 38 C.F.R. § 4.87.  

In consideration of the foregoing, the Board finds that the 
VA Rating Schedule precludes an evaluation in excess of 10 
percent for bilateral tinnitus.  Nor is there basis for an 
additional rating(s) under Diagnostic Codes other than 6260.  
Appeals where the law and not the evidence is dispositive are 
terminated due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  

Finally, the Board has considered whether extraschedular 
evaluation is warranted due to bilateral tinnitus.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) (2003), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided RO has fully adjudicated the 
issue and followed appropriate appellate procedure).  Bagwell 
left intact a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996), wherein the Court found that when an 
extraschedular grant may be in order, that issue must be 
referred, pursuant to 38 C.F.R. § 3.321, to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to tinnitus, or otherwise render a schedular 
rating impractical.  There is no evidence that the veteran's 
current tinnitus disability is such that he requires frequent 
confinement or hospitalization.  Accordingly, the Board finds 
that extraschedular consideration is not warranted under the 
facts of this case.


ORDER

An increased rating for bilateral tinnitus is denied.
REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the claim on the 
issues of increased evaluations for PTSD, bilateral 
sensorineural hearing loss, and traumatic arthritis of the 
feet.  Further development would ensure that the veteran's 
due process rights, including those associated with the VCAA 
and VA regulations implementing VCAA, are met.   

The record indicates that the veteran has alleged that his 
service-connected PTSD, traumatic arthritis of the feet, and 
bilateral sensorineural hearing loss,\ have worsened since 
the last three VA compensation and pension (C&P) examinations 
had been performed for these disabilities.  The record 
indicates that the three examinations were performed in late 
2000, almost four years ago.  Accordingly, the Board finds 
that more contemporaneous C&P examinations are in order to 
determine the current state of these service-connected 
disabilities.  

In light of the foregoing, this case is remanded, via the AMC 
in Washington, D.C., for the following actions:

1.  The RO should first ask the veteran 
whether there is other pertinent evidence 
(that is, evidence relevant to PTSD, 
traumatic arthritis of the feet, or 
hearing loss that has recently come into 
existence) not currently in the claims 
folder.  If so, such evidence is to be 
obtained and associated with the claims 
folder.   

2.  Schedule the veteran for VA 
compensation and pension examinations by 
qualified professionals to review the 
veteran's claims folder and render 
opinions on the current extent of 
service-connected PTSD, traumatic 
arthritis of the feet, and bilateral 
sensorineural hearing loss.  The specific 
bases for the opinions should be included 
in the reports.  Associate the resulting 
opinions/reports, along with copies of 
diagnostic testing records, if any, with 
the claims folder.  The veteran's claims 
folder should be made available to each 
VA examiner conducting a C&P examination 
directed herein.  

3.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether increased 
evaluations are warranted for bilateral 
sensorineural hearing loss, traumatic 
arthritis of the feet, and/or PTSD.  If 
the decision remains in any manner 
adverse to the veteran on any issue, 
provide him and his representative an 
updated Supplemental Statement of the 
Case and give them an appropriate amount 
of time to respond to it.  

4.  It is noted that the requirements of 
the VCAA, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and on further action by the 
RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  

The veteran is not required to take any action in response to 
the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination(s), if such 
examination is/are scheduled, and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



